NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 




                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 14, 2017* 
                                  Decided June 15, 2017 
                                              
                                          Before 
 
                            JOEL M. FLAUM, Circuit Judge 
                             
                            ILANA DIAMOND ROVNER, Circuit Judge 
                             
                            ANN CLAIRE WILLIAMS, Circuit Judge 
                             
 
No. 17‐1305 
 
GREGORY DABBS,                                     Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Central District of Illinois. 
                                                    
      v.                                           No. 16‐CV‐1463 
                                                    
PEORIA COUNTY, ILLINOIS, et al.,                   Joe Billy McDade, 
      Defendants‐Appellees.                        Judge. 


                                        O R D E R 
 
        Gregory Dabbs, an Army veteran, appeals the dismissal of his civil‐rights suit 
against Peoria County and two county officials for constitutional violations arising out 
of (1) the denial of his application for state veterans’ benefits and (2) a subsequent 

                                                 
            * We have agreed to decide the case without oral argument because the brief and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). The defendants were not served 
with process in the district court and are not participating in this appeal. 
No. 17‐1305                                                                          Page 2 
 
altercation that resulted in his arrest. The district court concluded that his complaint did 
not state a claim upon which relief could be granted and dismissed it. See 28 U.S.C. 
§ 1915(e)(2)(B)(ii). We agree that his allegations do not state a claim and affirm.  
 
       As he set forth in his amended complaint, Dabbs, through an Illinois veterans 
program, requested payment from Peoria County for a utility bill. The defendants, he 
alleges, unlawfully denied his request, and as a result he was without utilities for more 
than a month. Dabbs also alleges that days after he was denied payment, he was 
unlawfully arrested for “petty disorderly conduct” and involuntarily committed to a 
local hospital. Roughly one year later Dabbs brought this lawsuit and, in his amended 
complaint, asserts that his constitutional rights were violated. He does not, however, 
identify the particular defendants or misconduct that caused these violations. 
 
       The district court screened the amended complaint under § 1915(e)(2)(B)(ii) and 
dismissed it with prejudice for failure to state a claim. Dabbs, the court explained, did 
not “provide more than wholesale recitations of legal conclusions, which are devoid of 
facts upon which a claim of relief can be granted,” nor did he give the defendants 
proper notice of the particular claims he meant to assert.  
        
       Dabbs’s brief on appeal does not develop any argument, see FED. R. APP. P. 
28(a)(8)(A), but we can discern at least one issue for review—whether the district court 
wrongly determined that the defendants “would not understand what they were being 
sued for.” But even if we, as did the district court, give Dabbs’s amended complaint the 
lenient reading that pro se pleadings deserve, his conclusory assertions of constitutional 
violations do not specify which defendants were responsible for which allegedly 
unlawful acts. To survive a motion to dismiss, a complaint must give defendants “fair 
notice of what the . . . claim is and the grounds upon which it rests,” Bell Atl. Corp. v. 
Twombly, 550 U.S. 544, 555 (2007) (internal quotation marks and citation omitted). 
Because Dabbs’s amended complaint does not meet this requirement, the judgment is 
        
                                                                                 AFFIRMED.